Title: To Thomas Jefferson from George Helmbold, 25 November 1802
From: Helmbold, George
To: Jefferson, Thomas


          
            Honored Sir,
            Philadelphia, Novr 25 1802
          
          You will confer a favor on me by giving me an answer to my request of Thursday last. I hope you will comply with it, as it will enable me to recover that station, in point of property, I once held. I enclose a note, by way of memorandum. 
          I remain, With respect, Your humble Sevt.
          
            Geo: Helmbold, Jun.
          
        